933 F.2d 1011
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Kenneth W. WILLIAMSON, Plaintiff-Appellant,v.ASHLAND OIL, INC., Defendant-Appellee.
No. 91-5498.
United States Court of Appeals, Sixth Circuit.
May 21, 1991.

Before ALAN E. NORRIS and SUHRHEINRICH, Circuit Judges, and CELEBREZZE, Senior Circuit Judge.

ORDER

1
The plaintiff appeals the order denying his motion under Rule 60(b), Fed.R.Civ.P., to vacate the prior summary judgment for defendant in this diversity action for benefits under a disability plan.  The district court's order was filed and entered on March 11, 1991.  The plaintiff's notice of appeal was filed on April 12, 1991.


2
The defendant now moves for dismissal of the appeal on grounds the notice of appeal was filed thirty-two (32) days after the judgment and therefore was untimely for purposes of Rule 4(a)(1), Fed.R.App.P.  Additionally, the clerk of this court entered an order on April 29, 1991, directing the plaintiff to show cause why his appeal should not be dismissed for the same reasons.  The plaintiff has failed to respond either to the motion to dismiss or the show cause order.


3
Compliance with the time limits of Rule 4(a)(1) is mandatory and jurisdictional.    Budinich v. Becton Dickinson & Co., 486 U.S. 196, 203 (1988).  The plaintiff has not shown either that his notice of appeal was in fact timely filed or that he applied for and/or received an extension of time to file his notice of appeal under Rule 4(a)(5), Fed.R.App.P.


4
It therefore is ORDERED that this appeal is dismissed sua sponte for lack of appellate jurisdiction.  Rule 9(a), Rules of the Sixth Circuit.